Citation Nr: 0017733	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-22 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for a lumbosacral 
strain, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1990 to 
July 1991.  The veteran served in the Southwest Asia Theater 
of Operations from January 1991 to May 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Newark, New Jersey, 
Regional Office (RO), which denied the veteran an increased 
evaluation for a service-connected low back disorder.  

The veteran appeared and offered testimony before the 
undersigned member of the Board at a personal hearing at the 
RO in May 2000.  A transcript of the veteran's testimony on 
that occasion has been associated with his claims file.  At 
this hearing the veteran testified that since his service in 
Saudi Arabia he has experienced neurological deficits in his 
arms and legs which, while undiagnosed, have been evaluated 
and confirmed by a service department neurologist.  The 
veteran's testimony is construed by the Board as raising the 
issue of entitlement to service connection for a neurological 
disorder including numbness of the extremities as a 
manifestation of an undiagnosed illness.  This issue has not 
been adjudicated and is referred to the RO for action deemed 
appropriate.

An additional service department document was received in 
April 2000.  This evidence has not been considered by the RO 
and the veteran has not waived such consideration.  This 
record is therefore referred to the RO for review prior to 
the Board's appellate consideration.  This action is taken to 
ensure that the veteran is accorded his due process rights in 
accordance with 38 C.F.R. § 20.1304(c) (1999).  





REMAND

The veteran is seeking a higher evaluation for his 
service-connected back disorder.  He testified at his hearing 
in May 2000 that he experiences pain and fatigability on 
climbing, standing and walking as well as muscle spasms.  
When examined by VA in September 1998, the veteran complained 
of chronic low back pain radiating to the left lower 
extremity.  A physical examination of his back at that time 
was essentially normal with a full painless range of motion 
noted in the lumbosacral spine and no clinical evidence of 
muscle or neurological deficits.  X-rays however were 
significant for straightening of the normal curvature of the 
lumbosacral spine as possibly secondary to spasm.  

The veteran's representative has argued that the veteran's 
September 1998 VA examination was inadequate for rating 
purposes and has urged further examination to more fully 
address the veteran's neurological complaints.  The Board 
finds that while the veteran's clinical examiners have 
indicated that the veteran has normal range of motion of the 
lower back, his examiners have not clearly documented or 
otherwise described functional disability, if any, due to 
pain and weakness, excess fatigability, or incoordination.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), it was indicated 
that it was essential that rating examinations adequately 
portray the functional loss resulting from service-connected 
disability. 

The veteran also testified that his service-connected back 
disorder has caused periods of absences from his employment.  
The United States Court of Appeals for Veterans Claims 
(Court) has considered a case involving similar 
circumstances.  In Spurgeon v. Brown, 10 Vet. App. 194 
(1997), the Court held that, where the veteran has testified 
that a service-connected disability has caused lost time from 
work, VA must attempt to obtain employment records verifying 
the veteran's contentions or, at a minimum, advise the 
veteran of the importance of the records to the claim and 
inform the veteran that he or she has the ultimate 
responsibility for obtaining and submitting such records.  

Under the circumstances of this case, additional development 
is necessary in order to fulfill VA's duty to assist.  
Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and appropriate dates of treatment of all 
VA and other health care providers who 
have treated him in recent years for his 
service-connected lumbosacral strain.  
With any necessary authorization from the 
veteran, the RO should request copies of 
all pertinent treatment records 
identified by the veteran, which have not 
been previously secured.  

2.  The RO should thereafter arrange for 
the veteran to undergo all medical 
examinations, testing and evaluations as 
necessary to determine the present 
severity of the service-connected 
lumbosacral strain.  The examiner(s) 
should be provided a copy of this REMAND 
together with the veteran's entire claims 
folder and the examiner(s) is asked to 
indicate that he or she has reviewed the 
claims folder.  The examiner should note 
the range of motion of the lumbar spine 
as expressed in degrees and as measured 
by a goniometer and should state what is 
considered normal range of motion.  
Furthermore, it is specifically requested 
that the examiner comment on any 
functional loss due to weakening of 
movement, excess fatigability, 
incoordination, or pain on use and state 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by his visual behavior.  The 
examiner's inquiry in this regard should 
not be limited to muscles or nerves but 
should include all structures pertinent 
to movement of the affected joint.  It is 
important for the examiner's report to 
include a description of the above 
factors that pertain to functional loss 
that develops on use.  The examiner 
should clearly state whether there are 
any neurological findings associated with 
the veteran's service-connected 
lumbosacral strain.  

3.  The veteran should be advised that 
employment records that corroborate lost 
time or sick leave due to his 
service-connected disorder are relevant 
to his current claim and that the 
ultimate responsibility for furnishing 
such evidence rests on the claimant.  In 
the event his employer has made 
allowances for his service-connected 
disability, documentation of this should 
also be submitted into the record.  See 
38 C.F.R. § 3.159(c) and Spurgeon v. 
Brown, 10 Vet. App. 194, 197 (1997).  

4.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all the 
aforementioned development has been 
conducted and completed in full.  If any 
development is incomplete, including if 
all requested medical records have not 
been obtained, or their absence accounted 
for, or the requested examination does 
not include all test reports, special 
studies, or comments requested 
appropriate corrective action should be 
implemented.  See 38 C.F.R. § 4.2 (1999).  

The RO should then readjudicate the issue in appellate 
status.  If the action taken remains adverse to the veteran, 
he and his representative should be provided a supplemental 
statement of the case which reflects RO consideration of all 
additional evidence, including that received in April 2000, 
and should be given the opportunity to respond.  The appeal 
should then be returned to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
J. E. DAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).





